Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
This is a non-final office action in response to the RCE and amendment filed 10/20/2022.
Claims 1-44 were previously canceled and claim 45 is amended.
Claims 45-64 are pending and examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2022 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both a slot(not denoted in Figs., see page 10, lines 18-19) in the lever arm 108 and a frame(see page 9, lines 15-16 and page 11, line 36 and Figs. 16A and 16B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 45-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The percentage of open area is described as at least 70% open area in the panel but does not state that the open area includes the frame and the cover components together.  Therefore, the amendment to claim 45 that the frame and the cover components together define at least 70% open area through the panel is new matter.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) s 45-46 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Van Ells(5,862,633).
Van Ells discloses a pod room(the area enclosed by the cover is considered a pod room) comprising a ceiling panel(10),
the ceiling panel comprising:
a frame(32/34, 36, 38, see Fig. 3); and 
	one or more cover components(40) movable relative to the frame between an open configuration(see Fig. 3) and a closed configuration(see Fig. 1) and wherein the one or more cover components are adapted to acoustically insulate the pod room in the closed configuration(the panels provide at least some acoustic insulation in the closed configuration and meet the functional claim limitation), 
wherein, together with the frame, the one or more cover components in a fully open configuration(see Fig. 3) define at least a 70% open area through the ceiling panel(see Fig. 3 where at least 70% open area is seen
wherein, the one or more cover components comprise a plurality of pivotable louvres(40) which are fixed at intervals relative to one another, the louvres being pivotable between contacting positions in which the louvres contact one another to define the closed configuration(see Fig. 1), and non- contacting positions which define the open configuration(see Fig. 3); and
an actuation mechanism(42, 44, 46) configured to automatically move the one or more cover components from the closed configuration to the fully open configuration in response to a trigger(the trigger is the user activating the motor, see column 5, lines 2- 6).
A building such as shown in Van Ells with the windows and doors as shown can be reasonably assumed to be about 15 feet by 15 feet resulting in a foot print of approximately 225 square feet, in addition to the extended footprint of the pad being approximately 15 feet by 3 feet.  The resulting footprint would be about 270 square feet(8 feet times 15 feet).  The members 32/34, 36, 38 can be reasonably considered to be made of generic 2 X 10’s.  Therefore, the area of the frame portion is about 18 feet(length of frame element) times 10/12 foot(width of 2 X 10 frame) times 3(number of frame elements), plus 15 feet(width of frame) times 10/12 foot(width of 2 X 10 frame) times 2(number of frame elements) which is about 70 feet.  The percentage of open area is therefore considered to be about 74% meeting the claim limitation.
Regarding claim 46, Van Ells discloses the pod room of claim 45, wherein the ceiling panel further comprises a connection element(rope and connection of slats 40 to side members 32, 38, see column 4, lines 45-54) pivotably connected to each louvre to effect synchronous movement of the louvres.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Or in the alternative, claims 45-46 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Van Ells.
Van Ells discloses the pod room as discussed above but provides a building such that the open area of the frame and cover components is defined by an open area less than 70%.
Applicant’s disclosure sets forth that the specific open area, such as 70% is not critical to the invention with the open area determined by the desired air and light passing thru the panel (see page 1, lines 28-30, page 2, lines 4-6, and page 5, lines 6-9).
Therefore, the specific open are of the panel is considered a feature best determined by a skilled artisan given the intended use of the panel and the specific design requirements therefore, specifically the amount of air and light allowed through the panel.   

Claims 47-51 and 53-62 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Van Ells in view of Hsu(4,884,615).
Regarding claims 47-51, Van Ells discloses the pod room of claim 45, but lacks the specific louvres.
Applicant’s disclosure lends no criticality to the specific louvres used(see page 1, lines 19-23 and page 11, line 31).
Hsu discloses slats for blinds with a planar core layer(10, such as metal) and an outer cladding layer(16, 18, such as felt or a woven material, see column 4, line 51-53) extending around the core, the elements having different densities.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have substituted the material of the louvres of Isono with that of Hsu given that the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the
time of the invention(see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S.Ct. 1727, 82 USPQ.2d 1385 (Fed. Cir. 2005), cert. granted, 547 U.S. (2006)).
Regarding claims 53-58 and 61-62, Van Ells and Hsu disclose the room of claim 45, but lack the specific densities and dimensions of the materials.
Applicant’s disclosure lends no criticality to the specifics of the material used for the louvres(see page 1, lines 19-21, page 3, lines 28-29 and 32-35 and page 4, lines 19-21).
The specifics of the material are considered a feature best determined by a skilled artisan given the intended use of the panel and the specific design requirements thereof.
Regarding claims 59-60, Can Ells and Hsu disclose the room of claim 45, but lacks the specific pitch of the louvre.
Applicant’s disclosure lends no criticality to the specific pitch of the louvres(see page 4, lines 12-14 and page 9, lines 31-34).
The specific pitch of the louvres is considered a feature best determined by a skilled artisan given the intended use of the panel and the specific design requirements thereof.

Claim 52 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Van Ells and Hsu, as applied to claim 50 above, and further in view of lsono(4,099,346).
Van Ells and Hsu disclose the room of claim 45, but lack the slats having a flange.
Isono discloses a panel having slats(12) with flanges(14).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have substituted the louvres of Van Ells and Hsu with the flanged louvres of Isono given that the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention(see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S.Ct. 1727, 82 USPQ.2d 1385 (Fed. Cir. 2005), cert. granted, 547 U.S. (2006)).

Response to Amendment
Applicant's amendment has overcome the previous rejections.

Allowable Subject Matter
Claims 63-64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/20/2022 regarding the amendment to claim 45 has been fully considered. 
Applicant’s argument that Van Ells lacks the frame in combination with the cover components defining at least 70% open area through the panel is disagreed with for the reasons given in the above rejection.  As stated above, the building used in Van Ells with a double door and multiple windows along one of the sides and a door and multiple windows along another of the sides can be considered about a 15 by 15 foot building.  As stated above, this size building with the additional size of the pad of the building would render the open area of at least 70%.  
The building of Van Ells could also be smaller than 15 by 15 feet and therefore the open area would not necessarily be 70% of the area of the panel.  As discussed above, the specific open area of the panel is discussed in the specification as being a range of percentages and made the specific size due to air and light requirements of the user.  Therefore, the examiner argues that the specific size of the open area is a feature best determined by the skilled artisan or user determined by the needs of the user and design requirements thereof, and would be well within the purview of a skilled artisan to have made the open area at least 70% to allow sufficient air and light to pass thru the panel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 9a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/